ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/25/22 wherein claim 1 was amended and claims 2-17, 19, 20, 23, 24, 37-39, 41-46, 48-51, 54-57, 60-131, and 133-156 were canceled.  In addition, the Examiner acknowledges the amendments filed 7/24/20 and 11/17/20 wherein the claims and/or specification were amended.
	Note(s):  Claims 1, 18, 21, 22, 25-36, 40, 47, 52, 53, 58, 59, and 132 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a conjugate comprising a polypeptide linked to detection agent wherein the conjugate is of structure 
    PNG
    media_image1.png
    111
    439
    media_image1.png
    Greyscale
 as set forth in independent claim 1.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (directed to conjugates as set forth in independent claim 1) in the reply filed on 2/25/22 is acknowledged.  The restriction is still deemed proper and is made FINAL.
Note(s):  Applicant elected the species 
    PNG
    media_image2.png
    233
    397
    media_image2.png
    Greyscale
.  Initially, Applicant’s elected species was searched.  However, no prior art was found to reject the claims.  The search was further extended over the variable B = 
    PNG
    media_image3.png
    177
    259
    media_image3.png
    Greyscale
and no prior art was found to reject the claims.  Once again, the search was extended which covered other values of B.  Prior art was found for the species cited in the prior art below.  The search was not further extended.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 18, 21, 22, 25-36, 40, 47, 52, 53, 58, 59, and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,636. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to conjugates encompassed by Applicant’s formula 
    PNG
    media_image1.png
    111
    439
    media_image1.png
    Greyscale
.  Thus, the inventions disclose overlapping subject matter.  In regards to pending claim 132 which is directed to a pharmaceutical composition, it would have been obvious to a skilled artisan that if both inventions are directed to pharmaceutical, the purpose of pharmaceuticals is that they are administered to subjects.  Thus, even if the pharmaceutical is administered with water, the combination of water and the pharmaceutical constitutes a pharmaceutical composition.  Hence, the inventions disclose overlapping subject matter.

Claims 1, 18, 21, 22, 25-36, 40, 47, 52, 53, 58, 59, and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,191,854. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to conjugates encompassed by Applicant’s formula 
    PNG
    media_image1.png
    111
    439
    media_image1.png
    Greyscale
.  Thus, the inventions disclose overlapping subject matter.  The claims differ in that B in the patented invention is an antibody is conjugated to the detection agent whereas in the instant invention a peptide is conjugated to the detection agent.  A skilled artisan would recognize that the terms ‘antibody’ and ‘polypeptide’ are often used interchangeably.  Furthermore, as illustrated in the patent (column 17, lines 4-19, excerpt included below), it is set forth that within the patent the term ‘antibody’ refers to a ‘polypeptide’.  Hence, the inventions disclose overlapping subject matter.
US Patent No. 11,191,854, column 17, lines 4-19

    PNG
    media_image4.png
    303
    448
    media_image4.png
    Greyscale


IMPROPER MARKUSH REJECTION
Claims 1, 18, 21, 22, 25-36, 40, 47, 52, 53, 58, 59, and 132 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of conjugates of Formula I, 
    PNG
    media_image1.png
    111
    439
    media_image1.png
    Greyscale
 (see independent claim 1), is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  (1) the variable B contains three distinct groups B = 
    PNG
    media_image5.png
    162
    225
    media_image5.png
    Greyscale
; B = 
    PNG
    media_image6.png
    101
    169
    media_image6.png
    Greyscale
; and B = 
    PNG
    media_image7.png
    120
    227
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    98
    169
    media_image8.png
    Greyscale
.  (2) Also, the Markush groupings read on both radiolabeled (see independent claim 1, lines 26-29) and non-labeled groups (see independent claim 1, line 31).  (3) In addition, the variables L1, L2, and L3 are optionally, present and R3 and R4 are independently hydrogen or R3 and R4 combine to form C=O.  Thus, the structure of independent claim 1 lacks a common core.
	It is duly noted that the conjugates do not contain a common core but comprise a wide variety of polypeptides and rings optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with halogens, for example.  Thus, there is no common core consistent with the conjugates since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-nitrogen bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-nitrogen bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-nitrogen bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim recites the limitation "the structure" in lines 2 and 25.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the Formula found in claim 3 is ambiguous because it is difficult to read some of the superscripts.
	Claim 59:  The claim is ambiguous because it is unclear what specific binder of insulin-like group factor-1 receptor Applicant is referring to that is compatible with the instant invention.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18, 22, 25, 26, 28, 40, 52,58, 59, and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al (Bioconjugate Chemistry, 2006, Vol. 17, pages 1085-1092).
	Vaidyanathan et al disclose a radioiodinated prosthetic group containing negatively charged glutamates that is used for labeling monoclonal antibodies. N-epsilon-(3-[*I]iodobenzoyl-Lys5 -N-alpha-maleimido-Gly1 -GEEEK ([125I]IB-Mal-DGEEEK) is the radioiodinated labeling group (see entire document, especially, abstract; page 1088, Schemes 1 and 2). Vaidyanathan et al disclose that [125I]IB-Mal-D-GEEEK is conjugated to a monoclonal antibody (page 1085, right column, second complete paragraph). In addition, Vaidyanathan et al disclose the direct labeling of mAb occurs with [125I]IB-Mal-D-GEEEK (pages 1086-1087, bridging paragraph; page 1087, left column, first complete paragraph). It would have been obvious to one of ordinary skill in the art at the time the invention was made that the invention of Vaidyanathan et al encompass the instant invention for the following reasons. (1) In Scheme 2, see excerpt below, (Vaidyanathan et al, page 1088, Scheme 2, second structure), 
    PNG
    media_image9.png
    109
    188
    media_image9.png
    Greyscale
, is encompassed by Applicant’s Formula I, 
    PNG
    media_image1.png
    111
    439
    media_image1.png
    Greyscale
, when m = 1; L2 = C1 alkyl (the side chain of Gly); L3 = absent; R1 = H; R2 = C3 carboxylated alkyl (the side chain of D-Glu); R3 and R4 together form a C=O group; n = 0; o = 3; R5 = H; one of R6 or R7 = H and the other of is L4-B (L4 = C4 amino substituted alkyl, the side chain of D-Lys; B = organic molecule comprising a detection agent, 
    PNG
    media_image10.png
    75
    69
    media_image10.png
    Greyscale
). (2) As for the portion of Applicant’s Formula I, 
    PNG
    media_image11.png
    67
    87
    media_image11.png
    Greyscale
, the skilled artisan would recognize that based on Vaidyanathan et al disclosure that the precursor (the structure set forth on page 1088 in Scheme 2, second structure) is conjugated to anti-EGFR vIII mAb L8A4, antibody (page 1085, right column, second complete paragraph). On pages 1086-1087, bridging paragraph and on page 1087, left column, first complete paragraph, the labeling of the mAb is disclosed. Specifically, it is disclosed that the precursor, [125]IB-Mal-D-GEEEK (see page 1088, Scheme 2, second structure) is added to the mAb which the skilled artisan would recognize that the maleimide ring of [125]IB-Mal-D-GEEEK opens to form a bond with the NH2 group of the antibody. This results in L1 = C3 alkenyl. Thus, 
    PNG
    media_image11.png
    67
    87
    media_image11.png
    Greyscale
for the portion of Applicant’s structure, L1 = C3 alkenyl and the 
    PNG
    media_image11.png
    67
    87
    media_image11.png
    Greyscale
 is the polypeptide which in this instance is the mAb. Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

COMMENTS/NOTES
In claim 1, line 18, Applicant is respectfully requested to correct the spelling of ‘heteroalkyl’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 18, 2022